Opinion,
Mr. Justice Paxson:
The defendant below was convicted of unlawfully selling “ spirituous, vinous, malt and brewed liquors for drinking purposes within a radius of two miles of the Normal School, at Mansfield, in the county of Tioga.” The indictment was laid under the act of April 12, 1867, entitled “An act to prohibit the issuing of licenses within two miles of the Normal School, at Mansfield, Tioga county, Pennsylvania,” the first section of which forbids the granting of any license within the designated territory, to sell any of the liquors above stated; and the second section of which prohibits their sale by any one within the said limits, and imposes a fine of not less than fifty nor more than two hundred dollars for a first conviction of such offence, and both fine and imprisonment upon a second conviction.
*403The defendant resided at Mansfield, and was engaged in the manufacture of domestic wines, which he sold by the bottle to some extent, but not for drinking on the premises. It was conceded that he could not be convicted of this under the general laws in force at the time the defendant was indicted, for the reason that under the eighth section of the act of April 20,1858, P. L. 865, producers of cider and domestic wines, who are not otherwise engaged in the liquor traffic, are permitted to sell by the bottle without license, “ provided that such liquor is not drank upon the premises where sold, nor at any place provided by the seller for that purpose.”
Upon the trial below, the defendant asked the court to instruct the jury that “ there is no evidence that the alleged wine sold by the defendant was intoxicating, and the verdict of the jury should be, not guilty.” The learned judge refused this instruction very properly. The inquiry was whether the defendant sold vinous liquor ; if he did, the act prohibited such sale and imposed a penalty upon the offending party. Just how much alcohol there might be in the wine was foreign to the issue.
The second and only other ground of defence which we shall notice was that the title of the act does not sufficiently indicate its object, and that the act itself for this reason is unconstitutional.
The title of the act is notice to all the world that no licenses will be granted to sell liquors within two miles of the Normal School. The first section was strictly germane, as it merely prohibited the granting of licenses within said territory. The second section made it an offence, punishable as therein provided, for any person to sell spirituous, vinous, malt, or brewed liqciors for chinking purposes within the prescribed territory.
It is difficult to see the object of the second section if it was intended to affect only persons living in Mansfield, or within the radius referred to, who were not entitled at the time of the passage of the act to sell vinous liquors without a license ; as to all such persons, there was no necessity for its passage, as the offence of selling without license was punishable under the general law of the state. But the general law would not reach the case of this defendant, and perhaps others, who, as before observed, were protected by the act of 1858. It is manifest, *404we think, that the purpose of the act of 1867 was to prohibit the sale of vinous liquors by this class of persons. This purpose could have been attained by a direct repeal of the act of 1858; or, the act of 1867 would perhaps have been sufficient had the title conformed to the constitutional requirements. It contains two distinct subjects, and only one of them is referred to in the title. A saloon keeper in Mansfield, upon looking at the title, might fairly infer that the act would contain a section punishing him for selling after his license had expired. He would know in any event that he could be punished under the general law for selling without license. But how could this defendant, or a farmer, living within the radius, know, or what was there in the title to put him upon inquiry, that he could no longer sell the cider made from his own apples, or the wine from his own grapes, as he had been accustomed to do in the past ? What was the question of license or no license to him? He had never been required to take out a license to sell his own cider or wine by the bottle, and certainly he had no reason to suppose that an act, the title to which referred only to the prohibition of license, would in any way affect him.
The title to this act is so palpably misleading that we are constrained to say that the second section thereof cannot stand. The first section is not open to this objection, so that the prohibition as to granting licenses within two miles of the Normal School remains in force ; and, while we sincerely regret, for the good of the children at the school, that the second section of the act of 1867 cannot be sustained, a partial remedy may perhaps be found in the present license law which prohibits the sale of vinous liquors to minors. I do not think that the eighth section of the act of April 20, 1858, was intended to authorize the sale of “ cider and domestic wines ” to children, by any one.
For the reasons given this judgment must be reversed.